Hardin, P. J.
The language of the will before us is quite unlike that found in the will that was the subject of construction in Bradner v. Faulkner, 12 N. Y. 472. In that case, “the sum of $16,000, to be paid to her, by my executors, out of my personal estate, as soon as the same can be collected after my decease,” was the language under which Mrs. Eaulkner sought to recover interest from the decease of the testator. It was said by the court that the language used, as well as the other circumstances appearing in the case, did not indicate an intent on the part of the testator that the legatee should receive interest from the time of the death of the testator, and that to allow such interest it must appear to be the intent of the testator, either by express direction “or by an implication from the provisions of the instrument which shall be equivalent to such direction.” In the will before us, the provision is for a gift of $60,000 to the executors in trust, and they are directed to “apply the net interest and income therefrom” to the use of the “nephews and nieces,” each one equal share “annually and every year in half-yearly payments.” It may be observed that the gift or bequest took effect immediately upon the death of the testator; and, if we give a liberal construction to the words “every year in half-yearly payments,” we may assume that they are sufficiently broad to include the period immediately following the death of the testator. If we assume that the bequest took effect upon the death of the testator, then the words “apply the net interest and income therefrom to the use of my nephews and nieces” would receive reasonable construction if they were considered sufficient to carry to the beneficiaries any accumulation of interest or income upon that part of the estate of the testator set apart in trust for them. Some significance may be given to the circumstance that the assets of the estate out of which the trust funds were to come, or in which they were invested at the time of the death of the testator, bore interest, and were yielding an income, at the time of the death of the testator, according to the language of the submission before us. It appears in the submission of the case that the testator left only $4,000 of real estate, and “that the said testator, at the time of his decease, was substantially free from debt;” and it also appears “that substantially the whole of said estate was invested at the death of the testator in securities bearing interest.” These circumstances are somewhat helpful to the position taken by the plaintiffs. In Cooke v. Meeker, 42 Barb. 533, it was held, viz.: “Where a sum of money is bequeathed to executors, to be put out at interest, and to pay over the income, the person for whom the provision is made is entitled to interest on the same from the death of the testator, provided a sufficient amount remains after deducting debts and other legacies.” In the case before us, it is apparent that there were sufficient assets after paying the debts and other legacies to meet the bequest mentioned in the clause of the will under consideration. In the opinion in that court, delivered by Clerke, J., he said: “The weight of authority is in favor of allowing the payment of annuities or incomes to commence at the testator’s death.” He adds a citation, and considers numerous authorities bearing upon the subject, and says, viz.: In the case of Hil*785yard’s Estate, 5 Watts & S. 30, the bequest was to the executors in trust, to put at interest a certain amount, and apply the interest and income thereof, from time to time, unto the testator’s sister. The court held that she was entitled to the interest during the first year from the death of the testator.”' This case passed to the court of appeals, and the decision thereof is reported in 36 N. Y. 15, and the decision of the supreme court was affirmed. In the course of the opinion delivered in the court of appeals, Bockes, J., referring to the case in 5 Watts & S. 30, says: “The last case cited is much like the one in hand. The testator gave to his executors a sum in trust to be put at interest, and required them to apply the interest and income to the use of his sister during her natural life. It was held that she was entitled to interest on the sum from the death of the testator. So, in Gibson v. Bott, 7 Ves. 96, the testator placed the residue of his property, in trust, in the hands of his executors, and directed them to keep it invested, and to pay the interest and dividends to his two daughters and their assigns forlife. It was held that they were entitled to the interest thereon from the testator’s decease.” Surrogate Calvin followed the decisions in the case just referred to in disposing of a similar question in Re Lynch’s Estate, 52 How. Pr. 367; and in delivering his opinion in that case he made quite an extensive examination of the authorities bearing upon the question. In deciding Pierce v. Chamberlain, 41 How. Pr. 501, Daniels, J., followed the doctrine of Cooke v. Meeker, supra; and the same learned judge, in delivering the opinion of this court, in the first department, in Powers v. Powers, 1 N. Y. Supp. 636, followed Cooke v. Meeker, and, in alluding to the rule laid down, said: “Ho authority has been found, neither is there any probability that any can be, in any manner modifying or changing this rule. ” In delivering the opinion in Rodman v. Fincke, 68 N. Y. 245, Rapallo, J., says, viz.: “In some cases, where-the amount of the fund cannot be ascertained till a period after the testator’s death, but the bequest is of the interest on such fund during the life of the legatee, it has been held that to carry out the intention of the testator, the legatee for life must be allowed interest on the fund as 'afterwards ascertained, to be computed from the death of the testator. Williamson v. Williamson, 6 Paige, 298; Gibson v. Bott, 7 Ves. 89. This rule is especially equitable when the fund has all the time been yielding income in the hands of the executors. See Hilyard’s Estate, 5 Watts & S. 30. For these reasons, we think that the grandchildren are entitled to interest on the deficiency demonstrated by the sale from the time of the death of the testator.” Surrogate Tucker, in Re Fish's Estate, 19 Abb. Pr. 212, said: “Annuities, or incomes and interest upon sums directed to be invested upon trust to pay over interest or income, commence to run from the death of the testator. ” For that doctrine he cited the opinion of the supreme court in Cooke v. Meeker, 42 Barb. 533. The doctrine of the cases to which we have referred was stated approvingly by Surrogate Bergen in Bullard v. Benson, 1 Dem. Sur. 494. Surrogate Kollins, in Nahmens v. Copely, 2 Dem. Sur. 253, indulges in some doubting criticism of the doctrine of Cooke v. Meeker, supra; but in closing his opinion he applies the principle of that ease to the question before him, as he says, viz.: “nevertheless, in view of the peculiar language of this testator’s will, I have decided to allow interest from his death upon the legacy under consideration. He expressly declares that the provision for his grandchild shall be for her ‘support and education.’ This feature seems to me to be one of controlling importance, and to justify the claim urged by the special guardian in her behalf.” So far as the ease is entitled to respect as an authority, it supports the doctrine of the eases already cited. The same remark may be made of the opinion in Clark v. Butler, 4 Dem. Sur. 379.
After carefully considering the language of the will, and the circumstances relating to the testator’s estate, and the authorities to which we have referred, we are of the opinion that the plaintiff’s are entitled to receive “the net in*786terest and income” upon $60,000 from the day of the death of the testator, and that, according to the terms of the submission, judgment should be “rendered against the said executors, and to be paid out of said estate, for the amount claimed, $3,429.” Judgment directed in favor of the plaintiffs for $3,429, against the executors, payable out of the estate, with costs. All concur.